Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.0 Consent of Independent Registered Public Accounting Firm The Board of DirectorsEnzon Pharmaceuticals, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-101898, 333-64110, 333-18051, 333-121468, 333-140282, 333-134453, and 333-132467) on Form S-8 and in the registration statement (No. 333-137723) on Form S-3 of Enzon Pharmaceuticals, Inc. of our reports dated March 6, 2009, with respect to the consolidated balance sheets of Enzon Pharmaceuticals, Inc. and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders equity (deficit), and cash flows for each of the years in the three-year period ended December 31, 2008, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2008, which reports appear in the December 31, 2008 Annual Report on Form 10-K of Enzon Pharmaceuticals, Inc. /s/ KPMG LLP Short Hills, New JerseyMarch 6, 2009
